Order filed, May 4, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-22-00329-CV

                             EDUARDO AYALA, Appellant

                                             V.

    CITY OF MEADOWS PLACE; FORT BEND INDEPENDENCE SCHOOL
    DISTRICT, FORT BEND COUNTY; FORT BEND COUNTY DRAINAGE
            DISTRICT; FORT BEND GENERAL FUND, Appellee


                        On Appeal from the 268th District Court
                               Fort Bend County, Texas
                           Trial Court Case 21-DCV-287638


                                          ORDER
       The reporter’s record in this case was due February 28, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Marisol Ramos, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.
PER CURIAM